Case 8:19-mj-02237-TGW Document6 Filed 09/18/19 Page 1 of 1 PagelD 11

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CLERK'S MINUTES
CASE No. 8:19-mj-2237-T-TGW DATE: SEPTEMBER 18, 2019

HONORABLE THOMAS G. WILSON

UNITED STATES OF AMERICA AUSA DANIEL GEORGE

-V- .

DANIEL MCMAHON CJA NICHOLAS MATASSINI
INTERPRETER: N/A TIME: 3:48-3:56 (8 min.)
DEPUTY CLERK: DAWN M. SAUCIER COURT REPORTER: N/A
TAPE: DIGITAL COURTROOM 12A

PROCEEDINGS: INITIAL APPEARANCE - RULE 5

 

 

 

 

 

 

xX Defendant provided w/copy of Superseding Indictment from Western
District of Virginia (Case No. 3:19-cr-14)

X Arrest Date: 9/18/2019

x Financial affidavit submitted

xX CJA counsel appointed for purposes of today’s hearing

xX Court advises defendant of Rule 20 and Rule 5 rights and charges.

X Defendant waives identity hearing in this district

xX Detention/Bond:

 

Government: Seeks detention as risk of flight and danger to the
community. .

Defendant: Requests continuance of bond hearing until next week.

Court: Detention hearing to be scheduled for Monday, Sept. 23.
2019. at 3:30 p.m.

 

x Defendant remanded to custody of U.S. Marshal pending detention hearing
